FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2022

                                       No. 04-22-00494-CR

                                        Brian Everett DAY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0279-CR-A
                         Honorable William D. Old III, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on August 15, 2022. On August 16, 2022, court
reporter D’Lois Jones filed a notification of late record, notifying this court that the reporter’s
record was not filed because appellant has not provided the reporter a designation of record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that the reporter’s record must be filed no later than thirty (30)
days after the date appellant’s written proof is filed with this court. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date the
clerk’s record is filed, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court